
	
		II
		112th CONGRESS
		2d Session
		S. 3225
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2012
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require the United States Trade Representative to
		  provide documents relating to trade negotiations to Members of Congress and
		  their staff upon request, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Oversight Over Trade
			 Negotiations Act.
		2.Access of Members of
			 Congress and their staff to documents relating to trade negotiations
			(a)PurposesThe
			 purposes of this section are—
				(1)to ensure the
			 adequate consultation of the United States Trade Representative with Members of
			 Congress;
				(2)to provide
			 Members of Congress with appropriate opportunities—
					(A)to advise the
			 Trade Representative with respect to the formulation of trade policy;
			 and
					(B)to propose
			 specific negotiating objectives for trade negotiations; and
					(3)to provide
			 Members of Congress with the information necessary to assess compliance with
			 and enforcement of commitments made by countries that are parties to trade
			 agreements with the United States.
				(b)Access to
			 certain documentsNotwithstanding section 2107 of the Bipartisan
			 Trade Promotion Authority Act of 2002 (19 U.S.C. 3807) or any other provision
			 of law, the United States Trade Representative shall provide access to
			 documents, including classified materials, relating to negotiations for a trade
			 agreement to which the United States may be a party and policies advanced by
			 the Trade Representative in such negotiations to—
				(1)any Member of
			 Congress that requests such documents; and
				(2)staff of such a
			 Member with proper security clearances.
				
